In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-12-00502-CR
                              NO. 09-12-00503-CR
                           ____________________

                    DJUAN DWAYNE MARTIN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            _____________ _

                   On Appeal from the 252nd District Court
                           Jefferson County, Texas
                     Trial Cause Nos. 11-11976, 11-11978
________________________________________________________            ____________ _

                          MEMORANDUM OPINION

      Appealing from two judgments of conviction that were based on indictments

alleging that he robbed two individuals, Djuan Dwayne Martin complains that he

should receive new trials in both cases because his pleas of true to the allegations

in the State’s motions to revoke were involuntary. According to Martin, the trial

court should have allowed him to withdraw his pleas in both cases after refusing to




                                         1
follow his agreement with the State regarding the length of his sentence. We affirm

the trial court’s judgments.

      In carrying out his respective plea bargain agreements, the trial court, in both

of Martin’s cases, deferred adjudicating Martin’s guilt, placed Martin on

community supervision for ten years, and assessed a $1,000 fine. Claiming that

Martin violated several conditions of the trial court’s community supervision

orders, the State filed motions to revoke, asking that the trial court revoke its

community supervision orders and adjudicate Martin’s guilt.

      Subsequently, the trial court conducted a joint hearing to address the State’s

motions to revoke, filed in Cause Numbers 11-11976 and 11-11978. At the

beginning of the hearing, Martin’s attorney advised the trial court with respect to

Cause Number 11-11978, that: “We have an agreement on that, Your Honor, 15

CC.” The trial court subsequently advised Martin that he was “not going to follow

any agreement, not in your cases. I’m going to do whatever I choose to do.”

      While it appears from the record of the revocation hearing that the parties

had an agreed punishment recommendation concerning the length of Martin’s

sentence, the trial court informed Martin early in the hearing, before Martin pled

true to the allegations in the motions to revoke, that it did not intend to follow the

State’s punishment recommendations. Subsequently, after being advised by the

                                          2
trial court that it did not intend to follow any agreements, Martin pled true to

violating several provisions in the trial court’s community supervision orders.

When asked by the trial court whether he was pleading true to the counts in the

respective motions freely and voluntarily, Martin responded, “Yes, sir.”

      Martin’s complaint that the trial court was required to follow the State’s

recommendations in assessing his punishment or to allow him to withdraw his

pleas lacks merit. Unlike a guilty plea case, a trial court, in a revocation

proceeding, is not required to allow a defendant to withdraw a negotiated plea of

true even if the court refuses to follow the State’s recommendation on punishment.

Gutierrez v. State, 108 S.W.3d 304, 310 (Tex. Crim. App. 2003) (“Although the

law requires the State to make an agreed-upon recommendation to the court, it

does not give a probationer the right to withdraw a plea[.]”). The trial court is also

not required to admonish the defendant in the manner that defendants are

admonished when pleading guilty to committing a crime. Id.; see also Tex. Code

Crim. Proc. Ann. art. 26.13 (West Supp. 2012) (listing the matters on which a

defendant must be admonished before a trial court accepts a plea of guilty or no

contest). Because Martin’s argument is without merit, we affirm the trial court’s

judgments in Cause Numbers 11-11976 and 11-11978.

      AFFIRMED.

                                          3
                                           ______________________________
                                                   HOLLIS HORTON
                                                        Justice


Submitted on July 16, 2013
Opinion Delivered October 16, 2013
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.




                                       4